        Case 3:19-cv-00288-BSM Document 16 Filed 02/02/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

CHINA COOPER WILCOX, individually                                           PLAINTIFF
and as executor of the estate of I.C.

v.                         CASE NO. 3:19-CV-00288-BSM

DART TRANS, INC., et al.                                                DEFENDANTS

                                        ORDER

       Defendants’ motion for leave to file settlement approval documents under seal [Doc.

No. 15] is granted.

       IT IS SO ORDERED, this 2nd day of February, 2021.


                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
